Defendant appeals from a conviction and sentence for having violated Act 41 of 1924, by having in his possession cigarettes containing the dried form of the Mexican plant, known as Marajuana. The record contains neither a bill of exceptions nor an assignment of errors, and no error appears on the face of the record. Under these circumstances, there *Page 477 
remains nothing to do but to affirm the verdict and the sentence from which the appeal is taken.
The verdict and the sentence appealed from are therefore affirmed.